Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1, 5, 8-11, 13, 26-31 are pending in the instant application.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims which are amended are listed below:
Claim(s) 26, 27, 28, 30 which depended on cancelled claim 14, are amended to depend on claim 13.
Allowable Subject Matter
Claims 1, 5, 8-11, 13, 26-31 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach/suggest the amended limitations of the claims.  The closest prior art 3GPP TSG RAN WG1 Meeting #90 8/25/17 (R1-17xxxxx) discloses GC-PDCCH configuring SFI parameters (section 2), but not the amended limitations of claim 1.
Regarding independent Claim 1, 31, the prior art fails to teach or suggest: wherein the downlink transmission termination position is transmitted through the GC-PDCCH in an Nth time slot before the downlink transmission termination position, where N is a nonnegative integer,
wherein the processing circuit is further configured to determine a value of N from each of the following parameters:
a length of a Max Channel Occupy Time (MCOT) for downlink transmission;
a transmission period of the GC-PDCCH;
and a length of an Orthogonal Frequency Division Multiplexing (OFDM) symbol within the MCOT for downlink transmission,
wherein the processing circuit is further configured to transmit, through the GC-PDCCH, the length of the MCOT and a time domain position of the MCOT for downlink transmission, the MCOT comprising one or more time slots., in combination with the remaining limitations of the claim.

Regarding independent Claim 13, the prior art fails to teach or suggest: wherein the downlink transmission termination position is transmitted through the GC-PDCCH in an Nth time slot before the downlink transmission termination position, where N is a nonnegative integer,
wherein the processing circuit is further configured to determine a value of N from each of the following parameters:
a length of a Max Channel Occupy Time (MCOT) for downlink transmission;
a transmission period of the GC-PDCCH;
and a length of an Orthogonal Frequency Division Multiplexing (OFDM) symbol within the MCOT for downlink transmission,
wherein the processing circuit is further configured to receive, through the GC-PDCCH, the length of the MCOT and a time domain position of the MCOT for downlink transmission, the MCOT comprising one or more time slots., in combination with the remaining limitations of the claim.
The remaining claims are allowable due to their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIREN WEI whose telephone number is (571)272-0687.  The examiner can normally be reached on Monday - Thursday 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Siren Wei/
Patent Examiner
Art Unit 2467